Citation Nr: 0432568	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia of the left 
knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia of the right 
knee.

3.  Entitlement to an initial compensable evaluation for 
service-connected degenerative arthritis of the right hand.

4.  Entitlement to an initial compensable evaluation for 
service-connected uterine fibroids with infertility.

5.  Entitlement to service connection for back, neck, and 
right upper arm disorders. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.   

In connection with this appeal the veteran testified at a 
hearing before the undersigned sitting at the Columbia, South 
Carolina, RO in July 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that in statements received at the Board 
in September 2004, the veteran claims entitlement to a 
clothing allowance as her service-connected keloid formation 
at the navel interferes with the type of clothing she can 
wear.  Such claim is referred to the RO for appropriate 
action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on her part.


REMAND

Regarding the veteran's claims of entitlement to a 
compensable rating for service-connected keloid formation at 
navel, status-post excision, and bilateral pes planus, the 
Board observes that a January 2004 rating decision denied 
such benefits.  Thereafter, the veteran submitted a notice of 
disagreement as to the denial of such benefits.  Such 
statement was received at the RO in May 2004 and transferred 
to the Board in September 2004.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2004).  Thus, 
remand for issuance of a statement of the case on these 
issues is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The Board observes that the veteran has submitted numerous 
statements indicating that she believed the May 2000 and 
April 2002 VA examinations were inadequate for determining 
the current severity of her service-connected disabilities 
and for proper adjudication of her service connection claim.  
The veteran expressed discontentment with the physicians who 
performed each examination, indicating that such examinations 
failed to comply with Compensation & Pension guidelines.  The 
Board observes that the May 2000 VA examination was performed 
by QTC Medical Services and the April 2002 VA examination was 
performed at the Charleston VA Medical Center.  As the result 
of such complaints, the RO scheduled the veteran for VA 
examinations at the Columbia, South Carolina, VA Medical 
Center.  In an October 2003 communication, the veteran 
indicated that she wished to have her VA examinations 
rescheduled, as she did not have transportation to the 
Columbia VA Medical Center.  She specifically indicated that 
she did not have a problem with being examined at the 
Charleston VA Medical Center, only that she refused to be 
examined by certain physicians.  Thereafter, in the March 
2004 supplemental statement of the case, the RO indicated, as 
pertinent to all issues on appeal, that if the veteran was 
willing to report to the Charleston VA Medical Center she 
should notify the RO so that new examinations could be 
scheduled at the Charleston VA Medical Center with physicians 
who had not treated her or conducted prior examinations.  In 
May 2004 statements, the veteran again indicated her 
willingness to report for VA examinations at the Charleston 
VA Medical Center.  

Furthermore, the veteran has submitted additional treatment 
records suggesting that her service-connected disabilities 
may have increased in severity since April 2002, the date of 
the last VA examination.  As such, the Board finds that 
current examinations are needed to properly determine the 
nature and severity of the veteran's service-connected 
disabilities, as well as to determine the existence of any 
back, neck, or right upper arm disorders related to the 
veteran's military service.  

The Board also observes that communication from the veteran, 
received at the Board after the veteran's July 2004 hearing, 
indicates that there are additional outstanding treatment 
records available from the Charleston VA Medical Center, the 
Charleston Naval Hospital, Dr. F., and South Eastern 
Fertility.  Therefore, while on remand, the RO should obtain 
such records, as well as any other relevant records, for 
consideration in connection with the veteran's appeal.

The Board also observes that additional evidence has been 
received that was not previously considered by the RO.  
Specifically, treatment records dated in May 2003 from the 
veteran's private chiropractor were submitted to the RO in 
May 2004 and transferred to the Board without waiver of the 
RO's initial consideration of the evidence in September 2004.  
In light of the other circumstances already requiring a 
remand, the Board is of the opinion that this evidence is 
relevant to the issue of entitlement to service connection 
for a back disorder and such should be reviewed and 
considered by the RO in a supplemental statement of the case.  

For the above reasons, the case is REMANDED for the 
following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issues of entitlement 
to compensable ratings for keloid 
formation at the navel, status-post 
excision, and bilateral pes planus.  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated her for bilateral knee 
disabilities, degenerative arthritis of 
the right hand, uterine fibroids with 
infertility, and/or back, neck, or upper 
right arm disorders.  The RO should take 
the appropriate steps to obtain 
identified records, to include those from 
the Charleston VA Medical Center, the 
Charleston Naval Hospital, Dr. F., and 
South Eastern Fertility, not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA orthopedic examination at 
the Charleston VA Medical Center, to be 
performed by a physician who has not 
treated her or conducted any prior VA 
examination.   The purpose of this 
examination is to determine the nature 
and severity of the veteran's service-
connected right hand and bilateral knee 
disabilities.  The claims file should be 
made available to the examiner for review 
and the examiner should confirm in his 
written report that the file was 
available for review.  The veteran should 
be advised that the examination requested 
in this remand is necessary to evaluate 
her claims, and that a failure to report 
for scheduled examinations, without good 
cause, could result in the denial of the 
claims.  38 C.F.R. § 3.655(b) (2004).  A 
copy of the notification letter should be 
associated with the claims file.

For each disability, to include 
chondromalacia of the left knee, 
chondromalacia of the right knee, and 
degenerative arthritis of the right hand, 
the following should be completed.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of knee and wrist/hand motion and 
then state the veteran's actual passive 
and active ranges of left and right knee, 
and, right hand motion in degrees.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

4.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded a VA gynecological examination 
at the Charleston VA Medical Center, to 
be performed by a physician who has not 
treated her or conducted any prior VA 
examination.   The purpose of this 
examination is to determine the nature 
and severity of the veteran's service-
connected uterine fibroids with 
infertility.  The claims file should be 
made available to the examiner for review 
and the examiner should confirm in his 
written report that the file was 
available for review.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  The veteran should be 
advised that the examination requested in 
this remand is necessary to evaluate her 
claim, and that a failure to report for 
scheduled examinations, without good 
cause, could result in the denial of the 
claim.  38 C.F.R. § 3.655(b) (2004).  A 
copy of the notification letter should be 
associated with the claims file.

The examiner should indicate all current 
manifestations of the veteran's service-
connected gynecological disability, to 
include any impairment in the function of 
the veteran's urinary or gynecological 
systems or skin.  The examiner should 
specifically state whether any 
gynecological symptoms require continuous 
treatment or if such symptoms are not 
controlled by continuous treatment.  

5.  Following the completion of the above 
development and after all obtained 
treatment records are associated with the 
claims file, the veteran should be 
afforded an appropriate VA examination at 
the Charleston VA Medical Center, to be 
performed by a physician who has not 
treated her or conducted any prior VA 
examination.   The purpose of this 
examination is to ascertain the 
etiologies of any current back, neck, or 
upper right arm disorder.  The claims 
file should be made available to the 
examiner for review and the examiner 
should confirm in his written report that 
the file was available for review.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be conducted.  The 
veteran should be advised that the 
examination requested in this remand is 
necessary to evaluate her claims, and 
that a failure to report for scheduled 
examinations, without good cause, could 
result in the claim being decided on the 
evidence of record.  38 C.F.R. § 3.655(b) 
(2004).  A copy of the notification 
letter should be associated with the 
claims file.

In regard to the veteran's claimed back, 
neck, and upper right arm disorders, the 
examiner should state whether it is 
"likely" or "unlikely" that each 
claimed disorder was (a) incurred during 
his military service; (b) caused by any 
of the veteran's service-connected 
disabilities, to include chondromalacia 
of the left and right knees and bilateral 
pes planus; (c) worsened in severity due 
to any of the veteran's service-connected 
disabilities, to include chondromalacia 
of the left and right knees and bilateral 
pes planus.  

6.  After completing the above, the 
veteran's claims should be re-
adjudicated, based on the entirety of the 
evidence, to include records associated 
with the claims file following transfer 
to the Board.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




